436 So. 2d 417 (1983)
Scott F. McELROY, Appellant,
v.
STATE of Florida, Appellee.
No. AQ-237.
District Court of Appeal of Florida, First District.
August 23, 1983.
*418 Scott F. McElroy, pro se.
No appearance for appellee.
WIGGINTON, Judge.
This is an appeal from the trial court's summary denial of McElroy's Rule 3.850 motion for post-conviction relief. We affirm.
The order appealed states that the motion does not meet the minimal requirements of Rule 3.850, Florida Rules of Criminal Procedure. We note that the motion is deficient in at least three respects: (1) it does not include specific information of the judgment(s) and sentence(s) under attack, as there appear to be two involved; (2) it does not indicate whether a previous post-conviction motion has been filed; and (3) it does not set forth sufficient facts but, rather, conclusions of law. Our affirmance, however, is without prejudice to McElroy's refiling the motion in proper form. Robinson v. State, 423 So. 2d 466 (Fla. 1st DCA 1982); Cowick v. State, 419 So. 2d 779 (Fla. 1st DCA 1982).
JOANOS and ZEHMER, JJ., concur.